Mr. Justice Clark delivered the opinion of the court. Judgment for costs was entered in this case in favor of the defendant in error, the suit being one of forcible detainer. The defendant in error has not entered his appearance in this court, and we are informed by the plaintiff in error that the plaintiff in error has for some time been, in possession of the premises. The only practical question involved, therefore, is the matter of costs. The principal point presented in the brief of the plaintiff in error is that the verdict was against the manifest weight of the evidence. We have examined the record with care, and have come to the conclusion that such is a fact and that a new trial should have been granted for that reason. The judgment therefore is reversed and the cause remanded. Reversed and remanded.